

	

		II

		108th CONGRESS

		2d Session

		S. 2814

		IN THE SENATE OF THE UNITED STATES

		

			September 20, 2004

			Mr. Levin (for himself

			 and Mr. Coleman) introduced the following

			 bill; which was read twice and referred to the

			 Committee on the

			 Judiciary

		

		A BILL

		To impose a 1-year cooling off period before a senior

		  Federal financial institutions examiner may be employed by the financial

		  institution examined by that person.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Bank Examiner Postemployment Protection Act.

		2.One-year

			 postemployment restriction

			Section 207 of

			 title 18, United States Code, is amended by adding at the end the following new

			 subsection:

				

					(m)One-year

				restrictions on Federal examiners of financial institutions

						(1)In

				generalIn addition to the restrictions set forth in subsections

				(a) and (b), any person who—

							(A)was an officer or

				employee (including any special Government employee) of an appropriate Federal

				banking agency, a Federal reserve bank, or the National Credit Union

				Administration;

							(B)served 1 or more

				months during the final 12 months of his or her employment with such agency or

				entity as a senior Federal examiner of a particular financial institution,

				including any holding company thereof, or in a functionally equivalent position

				with respect to a particular financial institution or holding company thereof;

				and

							(C)within 1 year

				after the termination of his or her service or employment with such agency or

				entity, knowingly accepts compensation as an employee, officer, director, or

				consultant from such financial institution or holding company, subsidiary, or

				affiliate,

							shall be

				punished as provided in section 216 of this title.(2)DefinitionsFor

				purposes of this subsection_

							(A)the term

				appropriate Federal banking agency has the same meaning as in

				section 3 of the Federal Deposit Insurance Act;

							(B)the term

				financial institution means a depository institution, as defined

				in section 3 of the Federal Deposit Insurance Act, an industrial bank described

				in section 2(c)(2)(H) of the Bank Holding Company Act of 1956, or a Federal

				credit union, as defined in section 101 of the Federal Credit Union Act.

							.

			

